Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 12/09/2017 has a total of 25 claims pending in the application; there are 4 independent claims and 21 dependent claims, all of which are ready for examination by the examiner.    
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the title “a fast congestion response in a switch based on bandwidth consumption of a flow”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1-8, the following limitations are recited:
- “an ingress port to ...” as recited in claim 1.
port to ...” as recited in claim 1.
- “a second egress port to ...” as recited in claim 1.
- “a congestion notification generator ...” as recited in claim 1.
- “a congestion generator to ...” as recited in claim 1.
- “a flow extractor to ...” as recited in claim 1.
- “a throttle calculator to...” as recited in claim 1.
- “a header builder to...” as recited in claim 1.
Dependent claims 2-8 are also rejected since they are depended upon rejection claims set forth above. 
As per claim 25, the following limitations are recited:
- “a congestion notification generator ...” as recited in claim 25.
- “a flow extractor to ...” as recited in claim 25.
- “a throttle calculator to...” as recited in claim 25.
- “a header builder to...” as recited in claim 25.
The limitations noted immediately above are means-plus-function limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may add a memory and processor or:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gafini et al. Publication No.( US 202/00396170 A1) in view of Plamondon  et al. Publication No.( US 2008/0225715 A1).

claim 1, Gafini teaches a switch (an intermediate switch 52 of the network FIG.1), comprising: 
an ingress port to receive data from a source host (source host 24 sends packets through input ports/paths [0027-28] FIG.1); 
a first egress port to send data to a destination host (destination host 25 receive packets from source host through its output port/path [0027-28] FIG.1); 
a second egress port to send data to the source host (Switch 52 comprises multiple queues 56 that queue the packets traversing the switch, the packets may traverse various paths/ports that may each pass through multiple network elements [0027-28] FIG.1); and 
a congestion notification generator (CNG) (switch 32 has a congestion control unit 44, which takes measures for mitigating congestion of packets in network 32 [0025-26] FIG.1) comprising: 
a congestion detector to compute bandwidth consumption of a flow associated with a packet received on the ingress port and assigned to the first egress port, and determine based on the computed bandwidth consumption that the flow is congested; 
a flow extractor to extract a flow identifier of the flow from the packet (receiving a marked packet, i.e. causing congestion marked with an identifier, “in FIG. 1, HCA 24 sends packets to HCA 25 from QP 40, and these packets pass through queue 56 of switch 52. If queue 56 becomes congested, switch marks the packets traversing the queue by setting their FECN bit (the identifier) HCA 25 receives the marked packets via QP 40, and responds by sending a CNP to HCA 24”) [0028-29] FIG.1); 
a throttle calculator to calculate a quantitative flow throttle value for the flow (The packet source node respond by throttling the flow after calculating a necessary value by setting CNP to HCA 24 [0056-57] FIG.4); and 
a header builder to build a congestion notification packet to instruct the source host to throttle the flow (generating in the intermediate switch a congestion notification packet for the received packet that has the format shown in FIG. 5, which includes a VXLAN segment or outer header 98 that encapsulates an inner header 100 to notify the source host [0064 FIG.5).
Gafini does not explicitly teach,
a congestion detector to compute bandwidth consumption of a flow associated with a packet received on the ingress port and assigned to the first egress port, and determine based on the computed bandwidth consumption that the flow is congested. 
	Plamondon teaches a congestion detector (flow controller 220 FIG.2A) to compute bandwidth consumption of a flow associated with a packet received on the ingress port and assigned to the first egress port (the flow controller 220 effectively regulates, manages and controls bandwidth usage or utilization, [0115-116] and manipulates, adjusts, simulates, changes, improves or otherwise adapts the behavior of the transport layer protocol to provide improved performance or operations of delivery, data rates and/or bandwidth utilization of the transport layer [0119]FIG.2A), and determine based on the computed bandwidth consumption that the flow is congested (the follow control allocates congestion indications among connections to control the bandwidth used by each connection [00200] to redistribute congestion events such that lower priority connections receive congestion events and throttle back their bandwidth accordingly, while allowing higher priority connections to continue transmitting at higher rates [0207] FIG.6).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Gafini by the teaching of Plamondon to compute bandwidth consumption of a flow associated with a packet received on the ingress port and assigned to the first egress port and determine the flow is congested based on the computed bandwidth in order to induce the senders of the connections to reduce their rates of transmission and generate indications in such a way as to provide quality of service to one or more connections and to ensure that a number of connections transmit within an accepted bandwidth limit (Plamondon: [0237-239] FIG.9B).

Regarding claim 2, Gafini teaches the switch of claim 1, wherein the switch is to provide layer 2 (L2) switching services (Gafini: routing packets including Layer-2 (L2-MAC segment) to the source MAC of the router [0034-35]). 

Regarding claim 3, the modified Gafini teaches the switch of claim 1, wherein the computed bandwidth consumption is based at least in part on a quality of service or service level agreement (Plamondon: QoS controller to provide quality of service to maintain or assure a certain portion of bandwidth [0163-164] FIG.2A).

claim 4, Gafini teaches the switch of claim 1, wherein the congestion notification packet comprises a congestion notification header (CNH) flag that is set, and a55Attorney Docket No.:Patent Application D148646-USFast Congestion ResponseCNH comprising an L2 source, L2 destination, the flow identifier, and the quantitative flow throttle value (Gafini: an intermediate fabric switch receiving a packet that experiences traffic congestion generates a congestion notification packet (CNP) [0035] throttling the flow to maintain QoS requirements [0056]).  

Regarding claim 5, Gafini teaches the switch of claim 1, wherein the L2 switch is to send the congestion notification packet to the source device via the second egress port (Gafini: the switch generates and sends a congestion notification packet (CNP) [0034-35]).

Regarding claim 6, Gafini teaches the switch of claim 1, wherein the quantitative flow throttle value is to realize a throttling target in a single iteration (Gafini: throttling the flow to maintain QoS requirements [0056]).  

Regarding claim 7, the modified Gafini teaches the switch of claim 1, wherein the flow is associated with a traffic class, and wherein the quantitative flow throttle value is to conform the flow to a bandwidth allocation for the traffic class (Plamondon: the QoS engine 236 prioritizes, schedules and transmits network packets according to one or more classes or levels of services [0163-164] FIG.2A).

claim 8, Gafini teaches the switch of claim 1, wherein computing the quantitative flow throttle value comprises computing a difference between Y comprising a source data rate for a service level of a traffic class (Gafini: modifying a rate of packet transmission to the destination network interface from the source network interface; and forwarding the received packet from the intermediate switch toward the destination network interface. [0018]), and X comprising a funded bandwidth share for the service level based on a quality of service policy (Gafini: Congestion control unit 44 comprises a pool of rate limiters 48 (RL) that regulate the transmission rate of packets [0025]).

Regarding claims 9-16, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is the limitations were presented from a “computer readable storage medium” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claim 17, Gafini teaches the one or more tangible, non-transitory computer-readable mediums of claim 9, wherein the instructions comprise instructions to (Gafini: using one or more application-specific integrated circuits (ASICs) [0028]).  

Regarding claim 18, Gafini teaches the one or more tangible, non-transitory computer-readable mediums of claim 9, wherein the instructions comprise instructions to program a field-programmable gate array (FPGA) (Gafini: using one or more field-programmable gate arrays (FPGAs) [0028]).

Regarding claim 19, Gafini teaches the one or more tangible, non-transitory computer-readable mediums of claim 9, wherein the instructions comprise instructions to program an intellectual property (IP) block (Gafini: the packet includes L2-MAC segment 58, L3IP segment 60 (IPv 4 or IPv 6) includes a 2-bit ECN field 62 and a base transport header (BTH) 64 [0032-33] FIG.2).  

Regarding claim 20, Gafini teaches the one or more tangible, non-transitory computer-readable mediums of claim 9, wherein the instructions comprise software instructions for a processor (Each HCA comprises packet processing circuitry 36, which sends and receives communication packets so as to communicate between hosts 28 [0024] the congested packet is forwarded according to its routing instructions [0062]).

Regarding claims 21-24, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used “method” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claim 25, related to the same limitation set for hereinabove in the treated claims, where the difference used is the wordings of the claim were interchanged within the claim itself or were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claim and interchanging the wording did not introduce new limitations to this claim. Therefore this claim was rejected for similar reasons as stated above.

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472